Case 5:20-cv-01183-JGB-KK Document 1 Filed 06/10/20 Page 1 of 8 Page ID #:1



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Cal. Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 8
      REBECCA B. RIVERA,                            Case No. 5:20-cv-01183
 9
                         Plaintiff,                 COMPLAINT FOR DAMAGES
10
              v.                                    1. VIOLATION OF THE TELEPHONE
11                                                  CONSUMER PROTECTION ACT, 47 U.S.C. §
12                                                  227 ET SEQ.
      NAVIENT SOLUTIONS, LLC,
13                       Defendant.                 2. VIOLATION OF THE ROSENTHAL FAIR
                                                    DEBT COLLECTION PRACTICES ACT,
14                                                  CAL. CIV. CODE § 1788 ET SEQ.
15                                                  JURY TRIAL DEMANDED
16
            NOW COMES REBECCA B. RIVERA, through undersigned counsel, complaining of
17

18   NAVIENT SOLUTIONS, LLC, as follows:

19                                    NATURE OF THE ACTION
20          1.      This action is seeking redress for Defendant’s violation(s) of the Telephone
21
     Consumer Protection Act (the “TCPA”), 47 U.S.C. § 227 et seq.; and the Rosenthal Fair Debt
22
     Collection Practices Act (the “RFDCPA”), Cal. Civ. Code § 1788 et seq.
23
                                      JURISDICTION AND VENUE
24

25          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

26          3.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

27          4.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
28
                                                      1
Case 5:20-cv-01183-JGB-KK Document 1 Filed 06/10/20 Page 2 of 8 Page ID #:2



 1                                                 PARTIES
 2          5.        REBECCA B. RIVERA (“Plaintiff”) is a natural person, over 18-years-of-age, who
 3
     at all times relevant resided at 902 Church Street, Redlands, California 92374.
 4
            6.        Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
 5
            7.        Plaintiff is a “consumer” as defined by Cal. Civ. Code § 1788.2(h).
 6

 7          8.        NAVIENT SOLUTIONS, LLC (“Navient”) is a limited liability company organized

 8   and existing under the laws of the state of Delaware.

 9          9.        Navient has a principal place of business at 13865 Sunrise Valley Drive, Herndon,
10
     Virginia 20171.
11
            10.       Navient is a “person” as defined by 47 U.S.C. § 153(39).
12
            11.       Navient is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
13
                                         FACUTAL ALLEGATIONS
14

15          12.       At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

16   the cellular telephone number ending in 9791.
17          13.       At all times relevant, Plaintiff’s number ending in 9791 was assigned to a cellular
18
     telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).
19
            14.       At all times relevant, Plaintiff was financially responsible for her cellular telephone
20
     equipment and services.
21

22          15.       Years ago, Plaintiff entered into an obligation for a student loan in order to further

23   her education.

24          16.       After experiencing financial hardship, Plaintiff could not stay current on her student
25   loan repayment obligations..
26
            17.       In approximately February 2020, after she had defaulted on her student loan,
27
     Plaintiff began receiving telephone calls from Navient on her cellular telephone.
28
                                                          2
Case 5:20-cv-01183-JGB-KK Document 1 Filed 06/10/20 Page 3 of 8 Page ID #:3



 1          18.     When answering Navient's phone calls, Plaintiff would experience a silent pause
 2   before she was connected to a live representative.
 3
            19.     Because she lacked the ability to pay Navient, Plaintiff demanded that they stop
 4
     calling her cellular phone.
 5
            20.     Navient's representative told Plaintiff that they will make a note of her request in
 6

 7   Navient's system.

 8          21.     Despite Plaintiff's request to stop the phone calls, Plaintiff continued to received

 9   phone calls from numbers leading back to Navient – including (202) 899-1316 and (856) 242-2508.
10
            22.     Plaintiff asked Navient to stop calling her on multiple occasions – including
11
     February 26, 2020; March 27, 2020; and April 1, 2020; yet Navient continued calling Plaintiff at
12
     least twenty (20) times after she told Navient to stop.
13
            23.     On one occasion, March 27, 2020, Plaintiff asked Navient to stop calling her, and
14

15   the representative responded by indicating that he had seen a similar request was made on February

16   26, 2020.
17          24.     On another occasion, April 1, 2020, Plaintiff received the first of several phone calls
18
     intended for "Justine."
19
            25.     On both April 1, 2020 and April 3, 2020, Plaintiff told Navient she was not Justine
20
     and asked Navient to stop calling her.
21

22                                               DAMAGES

23          26.     Navient’s phone calls have caused Plaintiff actual harm, including but not limited

24   to, aggravation that accompanies persistent and unwanted phone calls, anxiety, emotional distress,
25   increased risk of personal injury resulting from the distraction caused by the phone calls, wear and
26
     tear to Plaintiff’s cellular phone, intrusion upon and occupation of Plaintiff’s cellular telephone,
27
     temporary loss of use of Plaintiff’s cellular phone, invasion of privacy, loss of battery charge, loss
28
                                                        3
Case 5:20-cv-01183-JGB-KK Document 1 Filed 06/10/20 Page 4 of 8 Page ID #:4



 1   of concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge
 2   Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone services, and
 3
     wasting Plaintiff’s time.
 4
            27.     Concerned with having had her rights violated, Plaintiff was forced to retain counsel
 5
     and incur attorney’s fees to vindicate her rights.
 6

 7                                         COUNT I:
                      Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.)
 8
            28.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
 9
     though fully set forth herein.
10

11          29.     Navient placed or caused to be placed no less than 20 non-emergency calls,

12   including but not limited to the aforementioned collection calls, to Plaintiff’s cellular telephone

13   utilizing an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice
14
     without Plaintiff’s consent in violation of 47 U.S.C. § 227(b)(1)(A)(iii).
15
            30.     The TCPA defines an ATDS as equipment which has the capacity – (A) to store or
16
     produce numbers to be called, using a random or sequential number generator; and (B) to dial such
17
     numbers. 47 U.S.C. § 227(a)(1).
18

19          31.     Upon information and belief, based on the “silent pause” Plaintiff experienced,

20   Navient employed an ATDS to place calls to Plaintiff’s cellular telephone.
21          32.     Upon information and belief, the ATDS employed by Navient transfers the call to
22
     an agent once a human voice is detected, hence the “silent pause.”
23
            33.     Upon information and belief, the ATDS employed by Navient has the capacity –
24
     (A) to store numbers to be called; and (B) to dial such numbers. See Marks v. Crunch San Diego,
25

26   LLC, 904 F.3d 1041, 1053 (9th Cir. 2018) (“the statutory definition of ATDS is not limited to

27   devices with the capacity to call numbers produced by a ‘random or sequential number generator’

28   but also includes devices with the capacity to dial stored numbers automatically.”).
                                                        4
Case 5:20-cv-01183-JGB-KK Document 1 Filed 06/10/20 Page 5 of 8 Page ID #:5



 1          34.       As plead above, Plaintiff revoked consent to be called on Plaintiff’s cellular
 2   telephone on February 26, 2020; March 27, 2020; and April 1, 2020.
 3
            35.     As plead above, Plaintiff was severely harmed by Navient’s collection calls to
 4
     Plaintiff’s cellular telephone.
 5
            36.     Upon information and belief, Navient has no system in place to document whether
 6

 7   they have consent to contact consumers on their cellular telephones.

 8          37.     Upon information and belief, Navient has no policies and procedures in place to

 9   honor consumers’ requests that collection calls cease.
10
            38.     Upon information and belief, Navient knew that their collection practices were in
11
     violation of the TCPA, yet continued to employ them in order to maximize efficiency and revenue.
12
            39.     As a result of Navient’s violations of 47 U.S.C. §227(b)(1)(A)(iii). Plaintiff is
13
     entitled to receive $500.00 in damages for each violation.
14

15          40.     As a result of Navient’s knowing and willful violations of 47 U.S.C. §227

16   (b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.
17          WHEREFORE, Plaintiff requests the following relief:
18
            A.      a finding that Navient violated 47 U.S.C. § 227 et seq.;
19
            B.      an award of statutory damages of at least $500.00 for each and every violation;
20
            C.      an award of treble damages of up to $1,500.00 for each and every violation; and
21

22          D.      an award of such other relief as this Court deems just and proper.

23                                           COUNT II:
              Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.)
24
            41.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
25

26   though fully set forth herein.

27

28
                                                         5
Case 5:20-cv-01183-JGB-KK Document 1 Filed 06/10/20 Page 6 of 8 Page ID #:6



 1                                 Violation(s) of Cal. Civ. Code § 1788.11
 2           42.     California Civil Code § 1788.11 provides:
 3
             No debt collector shall collect or attempt to collect a consumer debt by means of the
 4           following practices:

 5           (d)     Causing a telephone to ring repeatedly or continuously to annoy the person
                     called; or
 6

 7           (e)     Communicating, by telephone or in person, with the debtor with such
                     frequency as to be unreasonable and to constitute harassment to the debt
 8                   under the circumstances.

 9   Cal. Civ. Code §§ 1788.11(d) and (e).
10
             43.     Navient violated Cal. Civ. Code §§ 1788.11(d) and (e) by continuing to place calls
11
     to Plaintiff in spite of Plaintiff’s multiple requests that they stop calling.
12
                                   Violation(s) of Cal. Civ. Code § 1788.17
13
             44.     California Civil Code § 1788.17 provides:
14

15                   Notwithstanding any other provision of this title, every debt collector
                     collecting or attempting to collect a consumer debt shall comply with the
16                   provisions of Section 1692b to 1692j, inclusive, of, and shall be subject to
                     the remedies in Section 1692k of, Title 15 of the United States Code.
17
             45.     Section 1692d(5) makes "[c]ausing a telephone to ring or engaging any person in
18

19   telephone conversation repeatedly and continuously with intent to annoy, abuse, or harass any

20   person at the called number" a violation of section 1692d's prohibition on engaging "in any conduct

21   the natural consequence of which is to harass, oppress, or abuse any person in connection with the
22
     collection of a debt." 15 U.S.C. § 1692d(5).
23
             46.     Because Navient's repeated and continuous phone calls to Plaintiff after being asked
24
     to cease run afoul of 15 U.S.C. § 1692d(5); Navient violates Cal. Civ. Code § 1788.17.
25
             47.     Section 1692e states "[a] debt collector may not use any false, deceptive, or
26

27   misleading representation or means in connection with the collection of any debt," while subsection

28   (2) states that the following conduct violates § 1692e: "[t]he false representation of – (A) the
                                                          6
Case 5:20-cv-01183-JGB-KK Document 1 Filed 06/10/20 Page 7 of 8 Page ID #:7



 1   character, amount, or legal status of any debt; or (B) any services rendered or compensation which
 2   may be lawfully received by any debt collector for the collection of a debt." 15 U.S.C. §
 3
     1692e(2)(A).
 4
            48.     By dunning Plaintiff who was not legally obligated to pay Justine's debt; Navient
 5
     made false, misleading, or deceptive representations about the character and status of the debt in
 6

 7   violation of 15 U.S.C. § 1692e(2)(A); therefore, also violating Cal. Civ. Code § 1788.17.

 8          49.     Plaintiff may enforce the provisions of Cal. Civ. Code §§ 1788.11(d), (e) and

 9   1788.17 pursuant to Cal. Civ. Code § 1788.30 which provides:
10
            (a)     Any debt collector who violates this title with respect to any debtor shall be
11                  liable to that debtor only in an individual action, and his liability therein to
                    that debtor shall be in an amount equal to the sum of any actual damages
12                  sustained by the debtor as a result of the violation;

13          (b)     Any debt collector who willfully and knowingly violates this title with
                    respect to any debtor shall, in addition to actual damages sustained by the
14
                    debtor as a result of the violation, also be liable to the debtor only in an
15                  individual action, and his additional liability therein to that debtor shall be
                    for a penalty in such amount as the court may allow, which shall not be less
16                  than one hundred dollars ($100.00) nor greater than one thousand dollars
                    ($1,000.00).
17
            (c)     In the case of any action to enforce any liability under this title, the prevailing
18
                    party shall be entitled to costs of the action. Reasonable attorney’s fees,
19                  which shall be based on time necessarily expended to enforce the liability,
                    shall be awarded to a prevailing debtor.
20
            WHEREFORE, Plaintiff requests the following relief:
21

22          A.      a finding that Navient violated Cal. Civ. Code §§ 1788.11(d) and (e);

23          B.      an award of any actual damages sustained by Plaintiff as a result of Navient’s

24                  violation(s);
25
            C.      an award of such additional damages, as the Court may allow, but not exceeding
26
                    $1,000.00;
27

28
                                                         7
Case 5:20-cv-01183-JGB-KK Document 1 Filed 06/10/20 Page 8 of 8 Page ID #:8



 1           D.      an award of costs of this action, together with a reasonable attorney’s fee as
 2                   determined by this Court; and
 3
             E.      an award of such other relief as this Court deems just and proper.
 4
                                        DEMAND FOR JURY TRIAL
 5
             Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demands a trial by jury of any and all issues in
 6

 7   this action so triable of right.

 8   DATED: June 10, 2020                                Respectfully submitted,

 9                                                       REBECCA B. RIVERA
10
                                                         By: /s/ Nicholas M. Wajda
11
                                                         Nicholas M. Wajda
12                                                       WAJDA LAW GROUP, APC
                                                         6167 Bristol Parkway
13                                                       Suite 200
                                                         Culver City, California 90230
14
                                                         +1 310-997-0471
15                                                       nick@wajdalawgroup.com

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8
